


110 HRES 917 EH: Supporting the goals and ideals of National

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 917
		In the House of Representatives, U.
		  S.,
		
			February 13, 2008
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Engineers Week, and for other purposes.
	
	
		Whereas National Engineers Week has grown into a formal
			 coalition of more than 75 professional societies, major corporations, and
			 government agencies, dedicated to ensuring a diverse and well-educated future
			 engineering workforce by increasing understanding of and interest in
			 engineering and technology careers among all young students, by promoting
			 pre-college literacy in science, technology, engineering, and mathematics
			 (STEM), and raising public understanding and appreciation of engineers’
			 contributions to society;
		Whereas February 17–23, 2008, has been designated by the
			 President as National Engineers Week and the theme is Engineers Make a
			 World of Difference;
		Whereas National Engineers Week, which was founded in 1951
			 by the National Society of Professional Engineers, is among the oldest of
			 America’s professional outreach efforts;
		Whereas National Engineers Week is celebrated during the
			 week of George Washington’s birthday to honor the contributions that our first
			 President, a military engineer and land surveyor, made to engineering;
		Whereas for one outreach program alone, the National
			 Engineers Week Future City Competition, more than 1,100 schools and 32,000
			 middle school students participate annually and 7,500 volunteers donate more
			 than 225,000 hours;
		Whereas during National Engineers Week, more than 45,000
			 engineers connect with some 5,500,000 students and teachers in kindergarten
			 through high school as they help students and teachers determine practical
			 applications of their academics and help students discover that STEM subjects
			 can be fun;
		Whereas National Engineers Week activities at engineering
			 schools and in other forums are encouraging all our young math and science
			 students to see themselves as possible future engineers and to realize the
			 practical picture of knowledge;
		Whereas National Engineers Week sponsors are working
			 together to transform the engineering workforce through the better inclusion of
			 women and underrepresented minorities;
		Whereas engineers from all disciplines send a new message
			 to today’s youth: engineers change the world, save lives, protect the Earth,
			 and make a world of difference;
		Whereas engineers are working together to mesh diversity
			 and collaboration worldwide, whether reaching for the stars, building global
			 networks, or helping today’s young students prepare for their futures;
		Whereas engineers use their professional, scientific, and
			 technical knowledge and skills in creative and innovative ways to fulfill
			 society’s needs;
		Whereas engineers have helped meet the major technological
			 challenges of our time—from rebuilding towns devastated by natural disasters to
			 designing an information superhighway that will speed our country into the
			 future;
		Whereas engineers are a crucial link in research,
			 development, and demonstration in transforming scientific discoveries into
			 useful products, and we will look more than ever to engineers and their
			 knowledge and skills to meet the challenges of the future;
		Whereas engineers play a crucial role in developing the
			 consensus engineering standards that permit modern economies and societies to
			 exist; and
		Whereas the 2006 National Academy of Sciences report
			 entitled Rising Above the Gathering Storm highlighted the
			 worrisome trend that fewer students are now focusing on engineering in college
			 at a time when increasing numbers of today’s 2,000,000 United States engineers
			 are nearing retirement: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Engineers Week and its aim to increase understanding of
			 and interest in engineering and technology careers and to promote literacy in
			 science, technology, engineering, and mathematics; and
			(2)will work with the
			 engineering community to make sure that the creativity and contribution of that
			 community can be expressed through research, development, standardization, and
			 innovation.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
